Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-12-00702-CV

                                   John Homer COONLY,
                                   Appellant/Cross-Appellee

                                               v.

          GABLES RESIDENTIAL SERVICES, INC. d/b/a Gables West Avenue,
                          Appellee/Cross-Appellant

                  From the County Court at Law No. 1, Travis County, Texas
                             Trial Court No. C-1-CV-06-00039
                      The Honorable J. David Phillips, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

         In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED IN PART AND REVERSED IN PART. The judgment is REVERSED to the extent
that it grants summary judgment on John Homer Coonly’s claims under the Texas Deceptive Trade
Practices-Consumer Protection Act. The judgment is AFFIRMED with respect to John Homer
Coonly’s claims of negligence and premises liability. This cause is REMANDED to the trial court
for further proceedings. It is ORDERED that costs are taxed against the party incurring same.

       SIGNED November 13, 2013.


                                                _____________________________
                                                Karen Angelini, Justice